•Evans, J.
(specially concurring). — I concur in the result announced in the foregoing opinion and in the greater *289part of the discussion. There are some features of the discussion, however, to which I am not prepared to.assent.
I. I think that an action can be maintained upon an attachment bond for maliciously suing out an attachment. This is the clear implication of the Code, section 3887, which provides for exemplary damages in such 'a case. I see no occasion, therefore, for the suggestion that in an action on the attachment bond, the measure of damages is less than it would be in an action independent of the bond, for abuse of process, or malicious prosecution. The ■statutory action on the bond is, to my mind, comprehensive enough to enable the plaintiff to recover his full remedy; and a judgment therein would operate as á bar to another action, independent of the bond, as for abuse of process, or malicious prosecution.
II. A part of the argument of the opinion is predicated upon the theory that, if the alleged statutory ground of the attachment is in fact true, such fact operates as a complete defense to an action on the bond, at least so far as attorney’s fees are concerned. I am not prepared to assent to this view. The ground of attachment specified in the original suit was that the attachment defendant was a nonresident of the state. This ground being concededly true, does it necessarily follow that the attachment defendant could not recover on the attachment bond under any circumstances, even' though the attachment was in fact wrongfuly sued out for want of a valid cause of action ? I think not. It is true that the existence of a cause of action in favor of the plaintiff is not one of the grounds of attachment enumerated in the statute. It must be said, however, that the existence of a cause of action is necessarily inherent in every ground of attachment alleged by an attaching plaintiff. The statue which provides for grounds of attachment is operative only in favor of an existing cause of action. Theoretically, if there be no cause of action, there can be no ground of attachment. This was *290in-substance the holding of this court in an early day. Porter v. Wilson, 4 G. Greene, 314. Turning, however, to section 3887, it provides that in order to recover on the attachment 'bond the injured party must prove, not only that the attachment was wrongfully sued out, but also that there was no reasonable cause to believe the ground of the attachment to be true. This is only another way of saying that want of probable cause must be proved, before recovery can be had on the bond. The effect of this provision is to exempt the attaching plaintiff from damages, if he has acted in good faith and with probable cause. If the failure of the plaintiff’s cause of action is relied upon by the attached defendant as the alleged breach of the conditions of the attachment bond, then I think it would be open to him, as well as incumbent upon him, to prove, first, that the -plaintiff had no valid cause of action; second, that the plaintiff had no reasonable ground for belief that he had a valid cause of action. If both such propositions were proved, then I think section 3887 ought to be held applicable to such a case. I do not think that such a case is presented in the record before us, and I therefore concur in the result announced. I think,, however, as already indicated, that the discussion at this point in the opinion carries us too far.
I agree that there can be no recovery on the bond of attorney’s fees for defending the main action. I agree also that the plaintiff herein has not shown any actual damages resulting to her, nor expense incurred by her, by reason of the attachment, as distinguished from her defense of the main controversy. I agree also that, for aught that appears in this record, the defeat of the attachment plaintiff (defendant herein) in the original suit may have resulted from an allowance of a part of the counterclaim in that case. Manifestly the failure of the attaching plaintiff to maintain his cause of action as against a counterclaim would not render wrongful the suing out of an attachment. I think *291the case should be affirmed upon this ground as all-sufficient, and I would prefer that the other discussion were, eliminated.